***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             STEVEN K. STANLEY v. KRISTINE
                    BARONE ET AL.
                       (AC 43889)
                 Bright, C. J., and Alvord and Norcott, Js.

                                  Syllabus

The incarcerated plaintiff, who owed portions of filing fees for several cases
   he had initiated in federal court, appealed to this court from the judgment
   of the trial court dismissing his complaint against the defendants,
   employees of the Department of Correction, in which he alleged that
   they had improperly removed funds from his inmate account to pay the
   federal filing fees. The plaintiff’s complaint alleged that the defendants
   were permitted to withdraw, in monthly installments, only 20 percent
   of the relevant balance of his inmate account for filing fees for a single
   federal case, not 20 percent of that balance for outstanding filing fees
   for each federal action he filed. The plaintiff claimed that the decision
   of the United States Supreme Court in Bruce v. Samuels (577 U.S. 82),
   which held that the governing federal statute (28 U.S.C. § 1915 (b) (2))
   requires the simultaneous recoupment of multiple filing fees from prison-
   ers with at least $10 in their accounts, did not apply to him, as he had
   filed his federal actions before that case was decided. The defendants
   claimed that the trial court lacked subject matter jurisdiction over the
   action because each defendant was entitled to statutory (§ 4-165 (a))
   immunity and, with respect to any federal claims the plaintiff alleged,
   qualified immunity. Held that the trial court properly granted the defen-
   dants’ motion to dismiss, that court having properly determined that
   the defendants were entitled to both statutory and qualified immunity:
   the plaintiff’s allegations established that the defendants were acting
   within the scope of their employment and in accordance with federal
   law when they withdrew funds from his account, and, even if the plaintiff
   were correct that the holding in Bruce did not apply to him, he did not
   allege that the defendants’ conduct was wanton, reckless or malicious;
   moreover, the plaintiff failed to allege facts establishing that the defen-
   dants violated his clearly established constitutional rights, as his com-
   plaint made no reference to any purported constitutional violation, nor
   did he argue to this court that the defendants violated any of his constitu-
   tional rights but, rather, he argued that the defendants misapplied the
   law in deducting the funds for fees that he acknowledged he owed and
   must pay.
      Argued October 18, 2021—officially released January 25, 2022

                             Procedural History

  Action to recover damages for, inter alia, the alleged
violation of the plaintiff’s federal constitutional rights,
brought to the Superior Court in the judicial district of
Hartford, where the court, Moukawsher, J., granted the
defendants’ motion to dismiss and rendered judgment
thereon, from which the plaintiff appealed to this court.
Affirmed.
  Steven K. Stanley, self-represented, the appellant
(plaintiff).
  James W. Donohue, assistant attorney general, with
whom, on the brief, was William Tong, attorney gen-
eral, for the appellees (defendants).
                           Opinion

  PER CURIAM. The self-represented plaintiff, Steven
K. Stanley, appeals from the judgment of the trial court
granting the motion to dismiss filed by the defendants,1
employees of the Department of Correction (depart-
ment), on the basis of statutory and qualified immunity.
The plaintiff claims that the court improperly dismissed
his complaint because the immunities relied on by the
court do not bar his claims brought against the defen-
dants in their individual capacities. We affirm the judg-
ment of the court.
   The following factual, legal, and procedural history
is relevant to our analysis. In 2013, the plaintiff was
convicted of, inter alia, 100 counts of criminal violation
of a protective order, and the court sentenced him to
18 years of imprisonment with 12 years of special
parole. See State v. Stanley, 161 Conn. App. 10, 14, 125
A.3d 1078 (2015), cert. denied, 320 Conn. 918, 131 A.3d
1154 (2016). While incarcerated, the plaintiff initiated
several actions in federal court, and he owes portions
of the filing fees for those actions to the federal court.
   ‘‘In the Prison Litigation Reform Act of 1995 (PLRA),
110 Stat. 1321–66, Congress placed several limitations
on prisoner litigation in federal courts. Among those
limitations, Congress required prisoners qualified to
proceed in forma pauperis nevertheless to pay an initial
partial filing fee. That fee is statutorily set as ‘20 percent
of the greater of’ the average monthly deposits in the
prisoner’s account or the average monthly balance of
the account over the preceding six months. . . . There-
after, to complete payment of the filing fee, prisoners
must pay, in monthly installments, ‘20 percent of the
preceding month’s income credited to the prisoner’s
account.’ . . . The initial partial filing fee may not be
exacted if the prisoner has no means to pay it . . .
and no monthly installments are required unless the
prisoner has more than $10 in his account . . . .’’ (Cita-
tions omitted.) Bruce v. Samuels, 577 U.S. 82, 84, 136
S. Ct. 627, 193 L. Ed. 2d 496 (2016). Under title 28 of
the United States Code, § 1915 (b) (2), ‘‘[t]he agency
having custody of the prisoner shall forward payments
from the prisoner’s account to the clerk of the court
each time the amount in the account exceeds $10 until
the filing fees are paid.’’
  In Bruce v. Samuels, supra, 577 U.S. 86–87, a federal
inmate who owed filing fees for multiple cases claimed
that the monthly installments for his most recent case
would not become due until his prior obligations were
satisfied. The United States Supreme Court rejected his
claim and held ‘‘that § 1915 (b) (2) calls for simultane-
ous, not sequential, recoupment of multiple filing fees.’’
Id., 87.
  In the present case, the plaintiff brought an action
against the defendants in their individual capacities by
way of a one page complaint, which is difficult to under-
stand. The complaint, titled ‘‘Civil Tort Claims Act,’’
provides: ‘‘I Steven K. Stanley . . . filed a (1983) civil
suit in the federal court2 and was granted to proceed
in a PLRA account to deduct (only) 20 percent from
my account on all money being on this account to each
time money is put on this account the federal court
granted and stated (only) 20 percent will be deducted
and (only) one case at a time on April of 2019, [the
department] has overcharged this account to take . . .
40 percent from my account I have [repeatedly] filed
to Macdougal, inmate account and even filed grievances
to this fact [the department] inmate account cites a
Connecticut case law trying to overrule the federal rules
of practice and at no time did I give an[y] permission
to take any more than the . . . 20 percent I was granted
to file on a [§] 1983 PLRA account [the department]
cites Bruce v. Samuels, [supra, 577 U.S. 82] case law
that does not [apply] to this case being filed prior to
this case law [the department repeatedly] denied to
return this extra money there this civil tort claims act is
being generated in a claim to relief Connecticut General
Statutes § 52-91.’’ (Emphasis omitted; footnote added.)
Reasonably construed, the plaintiff alleged that the
defendants improperly exacted more than 20 percent
of available funds from his inmate account to pay for
filing fees owed to the federal court.
   The defendants moved to dismiss the complaint,
claiming that the court lacked subject matter jurisdic-
tion over the action because each defendant was enti-
tled to statutory immunity under General Statutes § 4-
165 and, with respect to any federal claims raised in
the plaintiff’s complaint, qualified immunity. The defen-
dants argued that ‘‘[t]he plaintiff fails to allege any facts
which would indicate the defendants were acting out-
side the scope of their work or with the required mental
state of recklessness or malice. In fact the allegations
show the defendants were specifically following federal
law per the instructions from the [United States]
Supreme Court. As such the defendants are entitled to
statutory immunity . . . .’’ They further argued that,
insofar as the plaintiff asserted any federal law claims,
those claims were barred by qualified immunity because
the facts alleged by the plaintiff failed to allege that the
defendants violated a clearly established constitu-
tional right.
  After hearing argument on the motion, the court
granted the motion to dismiss. The court stated, ‘‘[t]he
motion is granted for the reasons cited in the state’s
brief. [The] plaintiff’s claim that withdrawals from his
account may be taken at a rate of only 20 percent at a
time is plainly no longer true. The law has changed and
has been ruled on by the United States Supreme Court.’’
This appeal followed.
  After oral argument before this court, we ordered
the trial court to articulate whether, in granting the
motion to dismiss, it relied on the defendants’ claims
of statutory and/or qualified immunity and to state the
factual and legal bases for its order. The court issued an
articulation on October 19, 2021, stating the following:
   ‘‘[The plaintiff’s] claim in this court was about prison
officials taking money from his prison account to pay
federal court filing fees related to lawsuits [the plaintiff]
had filed. [The plaintiff] alleged that the law permitted
[the defendants] to take only 20 percent of the relevant
monthly balance in his prison account for filing fees
regardless how many lawsuits he filed. He claimed that
by taking more the defendants were violating his rights.
   ‘‘This court dismissed [the plaintiff’s] claims because
this legal premise was false. As the United States
Supreme Court held in . . . Bruce v. Samuels, [supra,
577 U.S. 82], with some nuances not relevant here,
prison officials may take 20 percent of a prisoner’s
relevant account balance for each lawsuit the prisoner
files. . . .
  ‘‘Under [the plaintiff’s] own allegations, the [defen-
dants] were only doing their jobs. They were allowed
by law to take from his relevant account balance money
for fees in excess of a cumulative total of just 20 percent
per month, and this is all he claims they did.
   ‘‘Because [the plaintiff’s] own claims show this to be
so, the defendants are immune from suit under . . .
§ 4-165, which protects the defendants from liability
unless they caused ‘damage or injury’ by being ‘wanton,
reckless or malicious.’ By alleging facts that show only
that the defendants were following the law, [the plain-
tiff] claims no damage or injury nor wanton, reckless
or malicious conduct. . . .
  ‘‘Courts must dismiss complaints against state offi-
cers or employees when the [factual] allegations show
the defendants are immune from suit. . . .
   ‘‘This means the court was obliged to dismiss [the
plaintiff’s] state law claims. It also means that the court
was obliged to dismiss any federal claims [the plaintiff]
may have had. As the United States Supreme Court held
. . . in Taylor v. Barkes, [575 U.S. 822, 824, 135 S. Ct.
2042, 192 L. Ed. 2d 78 (2015)], government officials are
immune from civil damages under federal law unless
they violated a statutory or constitutional right clearly
established at the time of the challenged conduct. [The
plaintiff’s] own complaint alleges facts that, if true,
mean the defendants violated none of [his] statutory or
constitutional rights. Therefore, the court was obliged
to dismiss any federal claims for the same reasons it
dismissed the state claims.’’ (Citation omitted; emphasis
in original; footnotes omitted.) After the court issued
its articulation, this court ordered the parties to file
supplemental memoranda responding to the court’s
articulation.3
   We begin with the applicable standard of review. ‘‘A
motion to dismiss tests, inter alia, whether, on the face
of the record, the court is without jurisdiction. . . .
[O]ur review of the court’s ultimate legal conclusion
and resulting [determination] of the motion to dismiss
will be de novo. . . . As we must in reviewing a motion
to dismiss, we take the facts to be those alleged in
the complaint, including those facts necessarily implied
from the allegations, construing them in a manner most
favorable to the pleader.’’ (Internal quotation marks
omitted.) Braham v. Newbould, 160 Conn. App. 294,
300–301, 124 A.3d 977 (2015).
   In his principal brief to this court, the plaintiff claims
that the trial court improperly determined that the hold-
ing of Bruce v. Samuels, supra, 577 U.S. 82, applies to
him because he filed his federal cases before Bruce was
decided. In the plaintiff’s supplemental memorandum,
which is not a model of clarity, he also claims that
‘‘facts remain the trial court [failed] to address the [peti-
tioner’s] 1983 civil tort claims act to color of state law
to [filing] in all [defendants’] individual capacity going
outside [their] job [authority].’’ (Emphasis omitted.) For
their part, the defendants argue that the court properly
dismissed the plaintiff’s complaint on the basis of statu-
tory immunity under § 4-165 and qualified immunity.
We agree with the defendants.
   ‘‘[T]he doctrine of [statutory] immunity implicates
subject matter jurisdiction and is therefore a basis for
granting a motion to dismiss. . . . When a [trial] court
decides a jurisdictional question raised by a pretrial
motion to dismiss, it must consider the allegations of
the complaint in their most favorable light. . . .
Because this case comes to us on a threshold [statutory]
immunity issue, pursuant to a motion to dismiss . . .
we do not pass on whether the complaint was legally
sufficient to state a cause of action. . . . In the posture
of this case, we examine the pleadings to decide if the
plaintiff has alleged sufficient facts . . . with respect
to personal immunity under § 4-165, to support a conclu-
sion that the defendant[s] [were] acting outside the
scope of [their] employment or wilfully or maliciously.’’
(Internal quotation marks omitted.) Martin v. Brady,
261 Conn. 372, 376, 802 A.2d 814 (2002).
   Section 4-165 provides in relevant part: ‘‘(a) No state
officer or employee shall be personally liable for dam-
age or injury, not wanton, reckless or malicious, caused
in the discharge of his or her duties or within the scope
of his or her employment. Any person having a com-
plaint for such damage or injury shall present it as a
claim against the state under the provisions of this
chapter. . . .’’ Thus, ‘‘[s]tate employees do not . . .
have statutory immunity for wanton, reckless or mali-
cious actions, or for actions not performed within the
scope of their employment. For those actions, they may
be held personally liable, and a plaintiff who has been
injured by such actions is free to bring an action against
the individual employee.’’ Miller v. Egan, 265 Conn.
301, 319, 828 A.2d 549 (2003).
   Accordingly, to overcome the defendants’ statutory
immunity in the present case, the plaintiff was required
to allege facts that would support a conclusion that
the defendants were acting outside the scope of their
employment or that their conduct was wanton, reckless,
or malicious with regard to the withdrawal of money
from his inmate account. See Jan G. v. Semple, 202
Conn. App. 202, 210–11, 244 A.3d 644, cert. denied, 336
Conn. 937, 249 A.3d 38, cert. denied,       U.S.   , 142
S. Ct. 205, 211 L. Ed. 2d 88 (2021).
   The gravamen of the plaintiff’s complaint is that, each
month, the defendants are allowed to withdraw only
20 percent of the balance of his inmate account for
filing fees for a single federal case, not 20 percent for
each of his federal cases. As the court correctly noted,
however, the United States Supreme Court rejected a
similar claim in Bruce v. Samuels, supra, 577 U.S. 82,
and, therefore, the plaintiff’s allegations establish only
that the defendants were acting within the scope of
their employment and in accordance with federal law
when they withdrew funds from the plaintiff’s inmate
account. Even accepting the plaintiff’s argument that
the holding in Bruce does not apply to him because he
filed his federal actions before Bruce was decided, the
plaintiff’s complaint is devoid of any allegations that
the defendants’ conduct was wanton, reckless, or mali-
cious. Indeed, the plaintiff alleges that the defendants
acted in reliance on Bruce. Accordingly, because the
facts alleged by the plaintiff do not establish that the
defendants either were acting outside the scope of their
employment or engaging in wanton, reckless, or mali-
cious conduct, we conclude that the court properly
determined that the defendants are entitled to statutory
immunity under § 4-165.
   The plaintiff’s complaint fares no better with respect
to his purported federal claims pursuant to 42 U.S.C.
§ 1983. ‘‘Under federal law, the doctrine of qualified
immunity shields officials from civil damages liability
for their discretionary actions as long as their actions
could reasonably have been thought consistent with the
rights they are alleged to have violated. . . . Qualified
immunity is an immunity from suit rather than a mere
defense to liability and, therefore, protects officials
from the burdens of litigation for the choices that they
make in the course of their duties. . . . Whether an
official is entitled to qualified immunity presents a ques-
tion of law that must be resolved de novo on appeal.
. . .
   ‘‘A court required to rule [on] the qualified immunity
issue must consider . . . this threshold question:
Taken in the light most favorable to the party asserting
the injury, do the facts alleged show the officer’s con-
duct violated a constitutional right? This must be the
initial inquiry. . . . If no constitutional right would
have been violated were the allegations established,
there is no necessity for further inquiries concerning
qualified immunity. On the other hand, if a violation
could be made out on a favorable view of the parties’
submissions, the next, sequential step is to ask whether
the right was clearly established.’’ (Citations omitted;
internal quotation marks omitted.) Brooks v. Sweeney,
299 Conn. 196, 216–17, 9 A.3d 347 (2010).
   Thus, in order to overcome the defendants’ qualified
immunity in the present case, the plaintiff was required
to allege facts that would establish that the defendants
violated a clearly established constitutional right. We
agree with the court that the plaintiff has failed to do
so. The plaintiff’s complaint makes no reference to any
purported constitutional violation. Similarly, in his
briefs to this court, the plaintiff has not argued that
the defendants have violated any of his constitutional
rights. Instead, the plaintiff alleges that the defendants
simply have misapplied the law in deducting funds from
his prison account to pay federal court filing fees. Fur-
thermore, the defendant acknowledged during oral
argument before this court that he owes those filing
fees and that he must pay them. His only issue is with
the timing of the payments he owes. Accordingly,
because the plaintiff has not alleged a violation of any
constitutional right, the court properly determined that
the defendants were entitled to qualified immunity and,
therefore, properly dismissed any federal law claims
against the defendants. See Braham v. Newbould,
supra, 160 Conn. App. 306 (‘‘[b]ecause the facts alleged
by the plaintiff do not state a violation of the eighth
amendment, we conclude that the trial court properly
determined that the defendants are entitled to qualified
immunity’’).
      The judgment is affirmed.
  1
     We note that the trial case caption misidentifies the named defendant
as ‘‘Warden Borone.’’ The summons named the following individuals as
defendants: ‘‘Warden Borone,’’ ‘‘Joyce Cosselin,’’ and ‘‘C.O. Bennertt.’’ The
state marshal’s return of service identified the defendants as ‘‘Warden Bor-
one,’’ ‘‘C.O. Bennertt (aka Counselor Bennett),’’ and ‘‘Joyce Gosselin.’’ In
their memorandum of law in support of their motion to dismiss, however,
the defendants were identified as Warden Kristine Barone, Gosselin Joyce,
and Correction Officer Bennett. Although the parties have been identified
differently in the various filings in the trial court, it appears that their correct
names are Kristine Barone, Joyce Gosselin, and Correction Officer Bennett.
   2
     Title 42 of the United States Code, § 1983, provides a cause of action
against ‘‘[e]very person who, under color of any statute, ordinance, [or]
regulation . . . of any State . . . subjects, or causes to be subjected, any
citizen . . . to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws . . . .’’
   3
     The plaintiff filed a supplemental memorandum on November 19, 2021,
and the defendants filed their supplemental memorandum on November 29,
2021. On December 14, 2021, the plaintiff filed a ‘‘counter brief to defendants’
November 29, 2021 filing, supplemental memoranda.’’ Although this court’s
order did not provide for a responsive filing from the plaintiff, we neverthe-
less considered the plaintiff’s submission in deciding this appeal.